Exhibit 10.67

AMENDMENT TO INVESTOR RIGHTS AGREEMENT

          AMENDMENT dated as of April 26, 2005 to the INVESTOR RIGHTS AGREEMENT
dated as of September 14, 2004 by and among INTERPOOL, INC., a Delaware
corporation (the "Company"), and the investors signatory hereto (each a "Holder"
and, collectively, the "Holders").

W I T N E S S E T H :

          WHEREAS, the Company, the Holders and certain other investors party
thereto (the Holders, together with such other investors, being referred to
collectively as the "Original Investors") entered into a Securities Purchase
Agreement dated as of September 14, 2004 (the "Purchase Agreement"), pursuant to
which the Company issued to the Original Investors certain warrants to purchase
a total of 8,333,333 shares of the Company’s common stock (the "Warrants");

          WHEREAS, the Company and the Original Investors entered into an
Investor Rights Agreement dated as of September 14, 2004 (the "Investor Rights
Agreement"), pursuant to which the Company agreed to use its commercially
reasonable efforts to register the Warrants and the shares underlying the
Warrants under the Securities Act of 1933 for the benefit of the Original
Investors; and

          WHEREAS, the Company and the Holders, who constitute the holders of a
majority of the "Transfer Restricted Securities" (as defined in the Investor
Rights Agreement), now desire to amend the Investor Rights Agreement as
hereinafter set forth.

          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows:

           SECTION 1. AMENDMENT TO INVESTOR RIGHTS AGREEMENT. Effective as of
the date hereof, the Investor Rights Agreement is hereby amended as follows:

           (a) by deleting the reference to "May 1, 2005" in the first sentence
of Section 3(a) and inserting, in lieu of such reference, "July 1, 2005";

          (b) by deleting the reference to "July 1, 2005" in the second sentence
of Section 3(a) and inserting, in lieu of such reference, "September 1, 2005";
and

          (c) by deleting clause (ii) of the first sentence of Section 5 and
inserting, in lieu of such clause, the following: "(ii) has not been declared
effective by the Commission on or prior to October 1, 2005; or".


           SECTION 2. EFFECT ON INVESTOR RIGHTS AGREEMENT.

          (a) On and after the date hereof, each reference in the Investor
Rights Agreement to "this Agreement", "herein", "hereof", "hereunder" or words
of similar import, shall mean and be a reference to the Investor Rights
Agreement as amended hereby.

          (b) Except as specifically amended above in connection herewith, the
Investor Rights Agreement shall remain in full force and effect and is hereby
ratified and confirmed.

          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Original Investors or the Holders under the Investor
Rights Agreement or any document executed in connection therewith.


           SECTION 3. GOVERNING LAW. THIS AMENDMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

          SECTION 4. COUNTERPARTS. This Amendment may be executed in any number
of separate counterparts, each of which shall collectively and separately
constitute one agreement.

          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

INTERPOOL, INC.



By: /s/ James F. Walsh                              
      Name: James F. Walsh
      Title: Executive Vice President and
               Chief Financial Officer



GREYWOLF CAPITAL PARTNERS II LP



By: /s/ Jonathan Savitz                              
      Name: Jonathan Savitz
      Title: Managing Partner



GREYWOLF CAPITAL OVERSEAS FUND



By: /s/ Jonathan Savitz                              
      Name: Jonathan Savitz
      Title: Chief Executive Officer



GREYWOLF HIGH YIELD MASTER FUND



By: /s/ Jonathan Savitz                              
      Name: Jonathan Savitz
      Title: Managing Partner



CASPIAN CAPITAL PARTNERS, LP



By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor



By: /s/ Charles R. Howe II                              
      Name: Charles R. Howe II
      Title: President

MARINER LDC



By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor



By: /s/ Charles R. Howe II                              
      Name: Charles R. Howe II
      Title: President



MARINER OPPORTUNITIES FUND, LP



By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor



By: /s/ Charles R. Howe II                              
      Name: Charles R. Howe II
      Title: President



MARINER VOYAGER MASTER FUND, LTD



By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor



By: /s/ Charles R. Howe II                              
      Name: Charles R. Howe II
      Title: President



RIVA RIDGE MASTER FUND, LTD.



By: RIVA RIDGE CAPITAL MANAGEMENT
LP, As Investment Manager



By: RIVA RIDGE GP LLC, GP to the
Investment Manager



By: /s/ Stephen Golden                              
      Name: Stephen Golden
      Title: Managing Member



MARINER LDC



By: RIVA RIDGE CAPITAL MANAGEMENT
LP, As Investment Manager



By: /s/ Stephen Golden                              
      Name: Stephen Golden
      Title: Authorized Person



GOLDMAN, SACHS & CO.



By: /s/ Richard Katz                              
      Name: Richard Katz
      Title: Managing Director
